 DI)F('ISIONS OF: NATIIONAL ABOR RELATIONS BOARDAutomation & Measurement Division The BendixCorporation and International Union of Electrical,Radio and Machine Workers, AFI.-CIO-CI,C andits IAocal 759. Case 9 CA 8762May 8. 1979DECISION AND ORDERBY CGAIRMAN FANNING AND MEMBERS JENKINS,MuRPIIY, AND TRUESI)AI.EOn May 20, 1975, Administrative Law Judge Hen-ry L. Jalette issued the attached Decision in this pro-ceeding. Thereafter, Respondent and the ChargingParty filed exceptions, supporting briefs, and answer-ing briefs.'The Board has considered the record and the at-tached Decision in light of' the exceptions, briefs, andamicur curiae brief', and has decided to affirm the rul-ings, findings. and conclusions of the AdministrativeLaw Judge only to the extent consistent herewith.1. The Administrative Law Judge found that Re-spondent did not violate Section 8(a)(5) of the Act byrefusing to furnish the Union with a copy of theagreements between Respondent and the insurancecarriers providing health, life, and sickness and acci-dent insurance benefits to unit employees under theterms of the collective-bargaining agreement. We dis-agree.The Board has long held that group insurance isencompassed within the concept of "wages"2and it isequally well settled that:... "wage and related information pertaining toemployees in the bargaining unit should, uponrequest, he made available to the bargainingagent without regard to its immediate relation-ship to the negotiation or administration of thecollective-bargaining agreement." As such infor-mation concerns the core of the employer-em-ployee relationship. it is presumptively relevantand "a union is not required to show the preciserelevance of it, unless effective employer rebuttalcomes forth .... "In the instant case, no effective employer testimonywas offered to rebut the presumption of relevancy ofOn December 22. 1975, the Board granted Firestone lire and Rubber('ompan's request to file an armnius uriae brief in the abosve-captioned caseand in White Farm Equipment (otnpantr .4 Suhvidian ,o Whilte Motor (Corpo-ration. Case 9 (CA 8835. and The East Dayton Tool and Die Co., Case 9('A 8887. On January 12. 1976. Firestone filed an amicur brief. On January12, 1976, Firestione moved for oral argument and requested participation inoral argument its aniu. rcuriae in the three above-mentioned cases. Themotion is denied with respect to the case at hand inasmuch as the record. theexceptions aid the briefs adequately present the issues and the psitions otthe parties.2Stoi,e- Wiodard. In. 123 NLRB 287. 288 (1959).(;'iles (omlmunioation. Inc .172 NL RB 1909 (19681the requested information. Therefore, we concludethat the Union is entitled to a copy of the masterinsurance agreements to enable it to police and ad-minister the existing contract and that Respondent'srefusal to furnish this information was violative ofSection 8(a)(5).42. The complaint was amended at the hearing toallege that Respondent unlawfully refused to providethe Union with the results of a survey, conducted byRespondent during July and August 1974, concerningwhether or not race and/or sex discrimination existedat its Dayton, Ohio, plant. The Administrative LawJudge recommended dismissal of this allegation of thecomplaint on the ground that Respondent took noaction in reliance upon the survey. Although we agreewith the Administrative aw Judge's recommenda-tion, we find it unnecessary to pass on his underlyingrationale because there is insufficient evidence in therecord to establish the existence of such a survey.The Administrative Law Judge recognized that"[the] record evidence with regard to the survey issparse" and noted that "[wjhat the investigation con-sisted of does not appear in the record." Nevertheless,the Administrative Law Judge found that such a sur-vey was made, relying, not on record evidence, but onhis contention that "Respondent has not contestedthe use of the word survey and implicitly acknowl-edges the existence of a work product which one cancall a survey." We find merit in Respondent's excep-tion to this finding. he Union's international repre-sentative, Wiley Stamper, testified that he was told byRespondent that someone was going to make a com-plete inspection of the plant and was going to take alook at some of the problems raised by the Union.Stamper testified that he requested the outcome of thetour and investigation. The record does not indicatewhether the investigation was in fact undertaken,who conducted it, its nature, or whether the resultshave been recorded. Under these circumstances, wefind that the evidence is insufficient to establish theexistence of the "survey" and we shall dismiss thecomplaint insofar as it alleges an unlawful refusal tofurnish the Union with a copy.3. The Administrative Law Judge further recom-mended that Respondent be ordered to furnish theUnion with a copy of its affirmative action plan, withdeletions of certain financial data. Respondent ex-cepted to this portion of the recommended Order. Wefind merit to this exception. As a government contrac-tor, Respondent is required, under Executive Order1 1246 and the rules of the Office of Federal ContractCompliance, to develop and file affirmative action4 he East Diton 7 I and Die Co. 239 NLRB 141 (1978): see FilmEditing Equipment ('orp d/hla HJllvvId Filmn Compan,). 213 NI.RB 584.591 592 (1974)242 NLRB No. 862 THE BENDIX (CORPORATIONprograms which set forth, inter alia, the employer'sgoals and timetable to correct deficiencies in the utili-zation of minority groups and women. In Westing-house Electric Corporation,5the Board found that theinformation contained in such affirmative actionplans, i.e., projections, goals, and timetables, is notreasonably necessary to enable a union to administerits contract intelligently and effectively and, thus, isnot presumptively relevant. The Union herein has notdemonstrated the relevance of the requested informa-tion. We will not, therefore, require Respondent toproduce the affirmative action plan. While the planmay contain statistical information regarding raceand sex of employees to which the Union, upon re-quest, would be entitled, as discussed below, we willnot attempt to sift through Respondent's affirmativeaction plans to discern the data to which the Union isentitled. In this respect, the Union failed to indicatewith appropriate specificity the relevant informationsought.4. The Administrative Law Judge recommendedthat Respondent be ordered to supply the followinginformation requested by the Union:(a) The total number of individuals who soughtemployment with Respondent in the certified unit. in-cluding their race and sex.(b) The number actually hired, including their raceand sex and the department and classification inwhich they were placed.(c) Job posting data, including the names of em-ployees who bid on jobs, their race and sex, and thename, race, and sex of the employees awarded theunit jobs.(d) Copies of requisition forms used to requisitionemployees for unit positions.We agree with the recommendation of the Admin-istrative Law Judge for the reasons stated in his Deci-sion and for the reasons set forth below.With respect to the information requested concern-ing unit employees, it is now settled law that suchinformation must be provided to the collective-bar-gaining agent. The Union has a duty of fair represen-tation requiring it to represent fairly the interests ofall unit employees, including those who are women orwho belong to minority groups. Inasmuch as theUnion has a right to protect unit employees from dis-criminatory treatment by Respondent, it has the needfor information related to race and sex in order tocarry out this function.6Furthermore, the antidiscri-mination clause in the collective-bargaining agree-5239 NLRB 106 (1978)6 Westinghouse Electric Corporation, supra at 108-109. Member Jenkinsconsiders that the Union has, in addition to and because of its duty of fairrepresentation, an obligation to endeavor to prevent the establishment ofdiscriminatory practices, and thus has also the correlative right to informa-tion relating to such discrimination.ment7entitles the Union to this information to enablethe Union to implement contractual policy and moni-tor the terms of the agreement.R Thus, we find that theabove information relating to bargaining unit em-ployees is presumptively relevant and must be sup-plied by Respondent.Certain information requested by the Union relatessolely to job applicants. Job applicants are employ eeswithin the meaning of Section 2(3) of the Act. Fur-thermore the Board stated in lTlnner Motor l.iert,Ltd., that "an employer's hiring policies and practicesare of vital concern to employees inasmuch as suchpolicies and practices inherently affect terms and con-ditions of employment."9 Thus, we find that the appli-cant data sought by the Union is presumptively rel-evant because the data is integral to the Union'sfulfillment of its functions as statutory bargainingrepresentative of unit employees.°0Accordingly, on the basis of the foregoing. weagree with the Administrative Law Judge that theabove-listed information is necessary and relevant tothe Union's pertfrmance of its bargaining obligationand we will order Respondent to produce the currentrequested data and materials."ORDERPursuant to Section 10(c) of the National LahorRelations Act, as amended, the National Labor Rela-lions Board hereby orders that the Respondent, Au-tomation & Measurement ivision The Bendix Cor-poration, Dayton. Ohio, its officers, agents.successors, and assigns. shall:I. Cease and desist from:Art VII. 23!. provides, "Neither the Company nor the Union shall dis-criminate against any employee because of race. religion. color, sex. age ornational origin."W 1estinghou.se Electric (orporation, supra at 108.148 NLRB 1402. 1404 1964), enforcement denied on other grounds 419F.2d 216 (9th Cir. 1969).' See The East Dayton Tool and Die Co.. supra at 142. 149." Our dissenting colleague repeats the contentions she made in her dissentin Westinghouse Electric Corporation and The East Davron Ttaxl and Die (o.supra. Her characterizations and inferences herein are no more persuasivenow than they were in the earlier cases. Furthermore. her reliance on therecent Supreme Court decision in Derrioit Edison Co. v, L. R 440 l .S301 (1979}. Is totally misplaced. There, the Court refused to enforce a BoardOrder requiring the employer to furnish to the union aptitude tests andanswer sheets. as well as scores of individual examinees. without first obtain-tng their consent. With respect to the tests, the Court found that secrecy wasnecessary to preserve the valihdty of the tests As to the individual scores, theCourt noted that a promise of confidentiahlity as made to the examrelles,.and took judicial notice of the sensitivity of any human being to disclosure ofinformation that may hbe taken to bear on his uor her basic cimpetence heCourt therefore concluded that "[Uinder these circumstances, any possibleimpairment of the function of the Uinion in processing the grlevances ofemployees is more than justified by conditioning the disclosure of the testscores upon consent of the ery employees whose grievance is being pro-cessed." We fail to see how the considerations of secrecy and confidentialityapply to the information we are rdering the Emploer to furnish to theUnion herein: i.e.. information respecting its master insurance agreements.job postings and requisition forms, and the race and sex of applicants foremploy menl DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Refusing to bargain with International Unionof Electrical, Radio and Machine Workers, AFL-CIO-CLC and its Local 759, as the exclusive bargain-ing representative of the employees in the unit de-scribed below, by refusing upon request to furnishinformation respecting its master insurance agree-ments, job postings and requisition forms, and therace and sex of applicants for employment. The unitis:All production and maintenance employeesemployed by the Employer at its Dayton, Ohioplant, including plant clerical employees, truckdrivers, expediters and schedulers, but excludingall office clerical employees, technical employeeswith diverse interests, co-op students, field ser-vice employees, the secretary and stenographerin the service department, managerial employeesand all professional employees guards and super-visors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Upon request, furnish the above-named Unionwith a copy of its master insurance agreements, cur-rent job-posting data and requisition forms, and cur-rent data respecting the race and sex of applicants foremployment as requested in the Union's letter of July25, 1974.(b) Post at its Dayton, Ohio, facility copies of theattached notice marked "Appendix."'2Copies of saidnotice, on forms provided by the Regional Directorfor Region 9, after being duly signed by Respondent'sauthorized representative, shall be posted by Respon-dent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges violationsnot found herein.MEMBER MURPHY, concurring in part and dissentingin part:12 In the event that this Order is enforced by a judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."This case presents the Board with an excellent op-portunity to reverse its erroneous decisions in Wes-tinghouse Electric Corporation,3and The East DaytonTool and Die Co. 14 In those cases the Board-turningitself into a mini-EEOC-sanctioned a union's use ofthe National Labor Relations Act and the NationalLabor Relations Board's processes to obtain informa-tion relating to issues properly cognizable under titleVII of the Civil Rights Act of 1964.'5 Instead of avail-ing itself of this opportunity to make good law, theBoard majority here again extends union liability un-der title VII, heedless of the consequences under ei-ther that statute or the National Labor Relations Act.This case-like Westinghouse and East Dayton-arose in the context of the International Union'sadoptions in 1972 of a program to eliminate race andsex discrimination in bargaining units represented byit and/or its locals, a goal with which I agree. But infurtherance of this laudable internal union goal, theInternational Union by letter of June 22, 1973, re-quested certain information from Respondent Com-pany, which request Respondent denied by letter ofJuly 12, 1973. After more than a year had elapsed, onJuly 25, 1974, the International Union wrote to theCompany asking for, inter alia, the following informa-tion:1. Copies of master plans for health and life insur-ance and sickness and accident benefits for unit em-ployees.62. A breakdown by race and sex of all applicantsfor employment during 1973 and 1974 to date of theletter, and, as to those applicants hired, a breakdownby race and sex of the classification and departmentinto which they were placed.3. A copy of Respondent's affirmative actionplans.4. A sample copy of job requisition forms used torequisition employees for unit jobs and five suchforms completed within a recent period prior to theletter.5. A listing of all 1974 job postings, the names ofall persons who bid for jobs posted, broken down byrace and sex, and a designation indicating which per-son was awarded the job.On September 19, 1974, the Company refused tosupply the information. Subsequently, on or aboutSeptember 30, 1974, the International Union re-quested the Company supply it with the results of asurvey allegedly conducted in July and August 1974'3 239 NLRB 106 (1978).' 239 NLRB 141 (1978)." 42 U.S.C. § 2000e.,' The letter requested "[t]he complete agreement setting forth the termsunder which unit employees [sic] benefits are secured. ..' I assumL, as themajonty apparently does, that the Union sought only those portions of theplans which pertain to unit employees.64 THE BENDIX CORPORATIONconcerning the existence of race and/or sex discrimi-nation at Respondent's Dayton, Ohio, facility, theonly plant here at issue. Respondent also refused thisrequest.During the relevant times the Company had a col-lective-bargaining agreement with the Internationaland its Local 759 (herein the Union) containing anondiscrimination clause providing that "[n]either theCompany nor the Union shall discriminate againstany employees because of race, religion, color, sex,age or national origin." There is no evidence that,during the relevant times, any grievance was filed al-leging a violation of the nondiscrimination clause, orthat the Union filed any charges against the Com-pany with either the Equal Employment OpportunityCommission or the Ohio Civil Rights Commission, orthat the Union even suspected that the Company wasengaging in conduct which violated title VII.My colleagues in the majority here order the Com-pany to supply the Union with virtually all of theinformation requested-except the affirmative actionplans (AAP's) and alleged survey-on grounds thatsuch information is "presumptively" relevant. Exceptwith respect to the insurance plans insofar as theypertain to benefit coverage for unit employees,'7Icannot agree with the majority that any of the infor-mation requested is properly obtainable in this pro-ceeding. In fact, I vigorously assert the contrary.The information sought in item 2, above, i.e., therace and sex of applicants for employment and ofthose applicants actually hired, is similar to that re-quested by the union in The East Dayton Tool and DieCo., supra. As in East Dayton, the majority in thiscase orders the Company to provide the requestedinformation. By this action the majority expands li-ability for employer discrimination under title VIIand imposes on unions the duty to represent appli-cants for employment despite the fact that the Unionhas no say whatsoever-and is entitled to none-withregard to Respondent's hiring decisions." (See EastDayton.)i I agree with the majority's conclusion that "group insurance is encom-passed within the concept of 'wages,'" information as to which is in turnpresumptively relevant; that Respondent has not rebutted the presumption:and that therefore Respondent's refusal to furnish the insurance informationviolated Sec. 8(aX5) of the Act. In support of this conclusion the majoritycites, inter alia, The East Days on Tool and Die Co., upra, in which I dissentedfrom the majority's determination that the union was entitled to similarinformation. As stated in fn. 16 of the decision, however. my dissent on thatissue was based solely on the fact that the request for the information wasnot made by the local union, which was the exclusive representative of theunit employees, but by an agent of the international union, to which theemployer had no obligation to furnish the information. In the instant casethe request was made by the recognized collective-bargaining representativeand I therefore find that the Union was entitled to the insurance informa-tion.'8 Of course, where a union is in part responsible for an employer's dis-crinminatory scheme or pattern of conduct, employees adversely affected bysuch discrimination have a course of action against the union as well asagainst the employer. See Laffev v. Northwest Airlines, Inc, 13 FEP Cases1068 (D.C Cir. 1976), cert. denied 434 U.S. 1086 (1978t.Indeed, the facts here present an even more persua-sive case for the conclusion that the Company has noobligation to provide the applicant information, for inEast Dayton the union and the employer were partiesto a collective-bargaining agreement containing anondiscrimination clause which specifically applied,inter alia, to hiring. Although, as I stated in the dis-sent in that case, I do not consider the mere existenceof such a clause involving a nonmandatory subject ofbargaining to justify a finding that a union is entitledto information about applicants for employment, themajority relied on the hiring provision in finding thatinformation as to applicants was necessary and rel-evant to the union's performance of its bargainingfunction. Indeed, having found that the union haddemonstrated the relevance of this information, themajority in East Dayton specifically found it "unnec-essary to determine whether such information is pre-sumptively relevant." (Emphasis supplied.)'9In the instant case, however, the nondiscriminationclause in the collective-bargaining agreement betweenthe Company and the Union is silent as to its applica-bility to hiring and, thus, much of the underpinningfor the majority decision in East Dayton-as weak asit was-is conspicuous by its absence here. Notwith-standing this fact, the majority, citing Tanner MotorLivery, Ltd. (as it did in East Dayton), for the propo-sition that "an employer's hiring policies and prac-tices are of vital concern to employees inasmuch assuch policies and practices inherently affect terms andconditions of employment,"20finds the information"presumptively relevant because the data is integralto the Union's fulfillment of its functions as statutorybargaining representative of unit employees." Thus,once again the majority merely makes the bald asser-tion that the requested information is "presumptivelyrelevant because it is presumptively relevant," andthereby in one sentence tries to annihilate volumes ofestablished precedent concerning an employer's dutyto furnish information. To summarize the basicground rules in this area, the standard for determin-ing whether requested information is "presumptivelyrelevant" has been succinctly articulated by theUnited States Court of Appeals for the Third Circuit:[W]age and related information pertaining to em-ployees in the bargaining unit is presumptivelyrelevant ... as such data concerns the core of theempoyer-employee relationship ...as to otherrequested data, however ...a union must, byreference to the circumstances of the case, as an5' East Dayton, supra, fn. 6.20 148 NLRB 1402, 1404 (1964), enforcement denied on other grounds 419F.2d 216 (9th Cir. 1969).65 I) ('ISI()NS OF NATIONAI. IAB()R RIlATI()NS BOARDIinitial matter demonstrate more precisel the rel-evance of the data it desires.21Clearly, the inf'ornlation as to applicants requestedby the Union here does not fall within the category of"wage and related intormation" and does not concernthe core of' the employer-employee relationship. Themajority thus errs in concluding that it is presump-tively relevant. Equally clearly, the Union has alsofailed to demonstrate the relevance of' that informa-tion because there is in fact no relevancy to estab-lish! Accordingly, fbr all the reasons discussed in fullin my dissenting opinion in lEa'l Dalvon, supra, andthe additional reasons set forth above, I find that theUnion is not entitled to any of' the information itseeks concerning applicants for employment.Additionally, to the extent the Union requested in-formation as to unit employees (item 2, supra), i.e.,the race and sex of employees hired into various de-partments and classifications, as I did in iWesting-house. supra, that the information was not sought forany purpose of collective bargaining and I thereforewould not require Respondent to supply such intor-mation. Although in the instant case, unlike P'.esling-house, it does not appear that the Union had filed suitagainst the Company and was seeking information as"part of its litigation strategy," it is abundantly clearhere, as it was in Westinghouse and Ea.vt Davton, thatthe Union wanted the data in furtherance of its ownpurposes and not for collective bargaining.22In item 3, as noted above, the Union requested theCompany's affirmative action plans. The issue ofwhether a collective-hargaining representative is enti-tled to copies of an employer's AAP's was discussedat length in Westinghouse Electric Corporation. supra,in both the majority and dissenting opinions. As Istated in my dissent in that case:The whole purpose of AAPs is to enable employ-ers to monitor their own fair employment pro-gram and to provide equality of employment op-portunity without regard to artificial barriers....* * * * *If employers must ... hand over under Section8(a)(5) their race and sex statistics and certaininformation contained in their AAP ... and runthe risk of a union lawsuit, I think experienced21 Curltss /right ( 'orporation, Wright A4 ronauliitl Divi ,on S N L R Pr.347 F.2d 61, 69 (1965).2 The conclusion that collective bargaining and protectumn f' employeenghts were a long way from being the Union's primary concern in requestingthe information is amply supported by internatilnal representative WiltStamper's testimony that he w ould i.ithdra the unfair lahuor practice chargeif Respondent swould furnish the [nion lith ia "hold harmless" agreementSuch a comment is hard]: consistent with a burning desire on the part olt ItheUnion to unearth and eliminate any polssible emplo)ment discrimination Respondent.counsel will make sure that employers will beless than candid in preparing the data in the fu-ture.I adhere to this position and, consequently agreewith the majority's conclusion- but not their ratio-nale therefor that the Company here is not obli-gated to supply the Union with copies of' its affirma-tive action plans.With regard to item 4, as noted by the Administra-tive Law Judge, it is not clear whether job requisitionforms are used in hiring new employees and/or inconnection with job postings of unit positions. To theextent the forms are used as part of the hiring process,I finu that inasmuch as the Union is not entitled toinformation about hiring clearly a management pre-rogative it is also not entitled to copies of docu-ments utilized by management in the hiring process.Further, inasmuch as it is not established on this rec-ord that the requisition forms had any connectionwith rights of unit employees under the collective-bargaining agreement, it is obvious that the Unionhas not demonstrated the relevancy of the requestedinformation.23Accordingly, my colleagues err in re-quiring Respondent to supply the Union with any jobrequisition forms.With respect to item 5, in which the informationrequested was about job postings and about employ-ees who bid for jobs and those who were awardedposted jobs, the Union might be entitled to such in-formation if it were requested for a purpose related tocollective bargaining. However, there is no indicationhere that the information was requested for such apurpose. As discussed above, there is no evidence thatthe Union filed charges or grievances relating to al-leged discrimination by the Company here, but thereis abundant evidence that the Union sought the infor-mation at issue tfor its own purposes. In these circum-stances, it is clear that the Union is seeking theBoard's assistance in a mere fishing expedition. Itherefore would not require Respondent to supply thejob posting information.Finally, with regard to the survey allegedly under-taken by the Company to determine whether race orsex discrimination existed at its Dayton plant, I agreewith the majority that the General Counsel has failedto establish that such a survey was conducted. How-ever. even if the existence of such a survey wereshown, I would not require the Company to providethe results thereof to the Union. For, as I emphasized21 As I emphalilsed in my dissent n East Dnavi,n. pra, quoting the UnitedSla tes ('lurt )I1 Appeals for the Ninth ('ircut. "''the showing iof relevancel bythe union must be more than a mere concoction ol'some general theor .".Sin Diegoe Ne paper Guild,. .oc(L No t5 / the .Ncwspaper Guild. AFFL(/0 ((' I( 'niun Tribune Publishing ( / v N R B, 548 F.2d 863. 86811977). affg I nn -rihiune Publishing (,* 220 N lRH 1226 (1975) 1 did notpartlcipale in the Board decision in I rinn 7rihlun66 IE BENtI)IX ('ORP()RAIlONin feI.stingh/ulvse "Ithe spirit and motive behind TitleV11 itself was to encourage voluntar, colmpliance.'Obviously, ordering Respondent to produce the re-sults of a survey conducted on Respondent's on ini-tiative results which could conceivably be usedagainst Respondent in some future proceedings isfar from conducive to the goal of voluntary compli-ance with this country's equal employment opportu-nity laws and programs. Furthermore, as with most ofthe other data requested by the Union in this pro-ceeding, it is clear that the information is not re-quested for purposes of collective bargaining.Finally, ev-n if the data had been requested forcollective-bargaining purposes, the United States Su-preme Court has recently held that a union's interestin "arguably relevant" information does not alwayspredominate over all other interests. In Derroit EdivonCornpal' v. N.L. RB., 440 U.S. 301 (1979). the ('ourtconcluded that a union is not necessarily entitled toall information it requests?2a position which I em-phasized in lf,'stinghouse and East Daton, lsu/ra, andreiterate here. Although Detroit Eison involved typesof information other than those involved in this case.the general principle is relevant here. Obviously, thefact that my colleagues of the majority do not acceptmy dissent does not make it less valid.In summary. I agree with the majority that Re-spondent is obligated to furnish the nion with theinformation requested regarding insurance coverageof unit employees, and violated Section 8(a)(5) and ( I)of the Act by failing to do so. However, for all thereasons stated above. I would not find the Union en-titled to any of the other information sought in thisproceeding. and to the extent the majority orders Re-spondent to provide such information, I dissent.The illoing observatlions ol the Supreme (Court are pertinentA unton's ha re assertion halt it needs ntlormation to process a griev-ance dves not autormaticalls oblige the employer tI suIppls all he ntor-mation n the manner requested 144(1 U.S at 314.1rhe Board's positiin appealrs to rest oIn the propositllon that unilonInterests n arguabl) relealnt intormation must .IalwaS predoiinateover all other interests, h cver legitima.te ut such ani absolute rulehas never been etahlished. and xe decline to adopl such .I rule here[440 U.S. at 318.1APPENI)IXNoii(t To EtI ONYilisPOSIID BY ORDI)ER O() 1111NAIONAI. L.ABO()R RELATIONS BOARIAn Agency of the United States GovernmentWi; WII.I. N refuse to bargain with Interna-tional Union of Electrical, Radio and MachineWorkers. AFIt CIO CI.C and its Local 759, asthe exclusive hbargaining representative of theemplo,ees in the unit described below. b refus-ing to furnish information, upon request. respect-ing our master insurance agreements, job post-ings and requisition fbrms. and the race and sexof applicants liOr emplo,, ment. Tlhe unit is:All production and maintenance employeesemployed at our Dayton, Ohio plant. includ-ing plant clerical employees, truck drivers, ex-pediters and schedulers, but excluding all o:fice clerical employees, technical emplobeeswith diverse interests, co-op students, field ser-vice employees, the secretary and stenogra-pher in the service department. managerialemploNes and all profssional employees.guards and supervisors as defined in the Act.Wi xliil is ol in an3 like or related mannerinterfere with. restrain, or coerce our employeesin the exercise of rights guaranteed them h Sec-tion 7 of the Actl.\\i: \ 11.,. upon request. f'urnish the abo e-named Union with a cop ol'f our m;aster insur-alce agreements, current job posting data atndrequisition forms, and current data respectingthe race and sex of applicants for employ mient asrequested in the .:lnion's letter of July 25. 1974.At i()M\tiiiN & IIASI RI:MI:NI I)i\ ISI()N\I ii BN)IX ()R'RP()RA I I()NDI)E('I SI()NIIiR ' 1.. .1 \1 I I I .Adllnlt istratixe .Iac Jutd ge: -1his casepresents the qtlestiin i t hargaMinig rcprcsent li \e's rithtto inftormation f1roImn tllt pio\er re]ating to matters ot mi-nority groups anid S ollle as thex nii affect [the tlnion'sdut's of tair represenrtation Ihe proceedItcltg xas niti;aed ha charge tiled b International tInion otf lectrical. Radioand Malchine Workers..\l .('10 ((' and its Local 7591on September 6. 1974, pursuant to which complaint issuedon I)ecemher 12. 1974. On Jnuar' 20. 1975, the hearintgwas held in ()akwood. ()hio.U pon the entire record. ncldingclui' obsera;ltion of thewitnesses. and atter due consitderation of the bhrets iled hsthe (jeneral Counsel and Auiomaition & Mellsurermcent [)i-vision he Bendix ('orporation, herein called Respondent Imake the tollowing:INIl)IN(is () :t 1. 1111 Al 1I (1-i) RI SXl I() IBAR(Ai\A. t-fi( tlr SerlinRespondent is engaged in the mantinitacture of precisionmcasuring g equipment at a plant in Da!ton. Ohio. eniplo,-ing aboutl 45) unit emIpilt cs ; nd 400 nolnunlit emnplosees.2he ilnternahll j ll ll ,1 1 I .1 7i9. re reerred 't o lleciltl I .a t I l rlloJt rli di ion is not in isue t he ill l li e .ileg the rls .er 1drilIll .indI find Illt Respondent meets thle ioair'1 $5*iilIi dreCt Lil tss .ial Md s1ollisi.indAlrds ,r the i.ssertiol oI' jutrldlitll67 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince November 21, 1969, the Union has been the certifiedrepresentative in a unit of all production and maintenanceemployees of Respondent at the plant, and since that datethe Union and Respondent have been parties to two collec-tive-bargaining agreements, the most recent agreementbeing effective from March 2, 1973, through March 1, 1976.On July 25, 1974, the Union requested that Respondentsupply it with certain information. The complaint alleges,and it is not disputed, that Respondent refused to supplythe Union with the following information:I. The master plans containing the agreements betweenRespondent and the insurance carriers who provide medi-cal insurance coverage, sickness and accident (S & A) insur-ance coverage and life insurance coverage for unit employ-ees.2. The total number of individuals who sought employ-ment with Respondent in the certified unit, including theirsex and race, and the number actually hired, including theirrace and sex and the department and classification in whichthey were placed from January 1, 1973, to the date of theissuance of complaint.3. Respondent's affirmative action plan to eliminate raceand sex discrimination in its employment practices at theDayton, Ohio, plant, and the requisition form used to requi-sition employees for unit positions.4. The job postings for 1974, the names of the employeeswho bid on each unit job posted, including their race andsex, and the name, race, and sex of the employee awardedthe unit job.5. Results of a survey conducted by Respondent duringJuly and August 1974, concerning whether or not race and/or sex discrimination existed at its Dayton facility.)In requesting the foregoing information, the Union ad-verted to a program it maintains to eliminate race and sexdiscrimination in plants represented by it and gave as itsreason for the request "in order to do a thorough and cor-rect analysis in reference to possible race and sex discrimi-nation at Bendix .. ." and "in furtherance of its efforts andduty to represent all unit employees in an impartial nondis-criminatory manner."In replying to the Union's request, Respondent, in a let-ter dated September 19, commended the Union's adoptionof a program to eliminate race and sex discriminationwithin its own organization (which was not what the Unionreferred to in its request) but added "we do not believe [theUnion] has an obligation to monitor or supervise similarprograms adopted by the Bendix Corporation. Although weare willing to cooperate with the Union in assuring compli-ance with the provisions of Title VII of the Civil Rights Actof 1964 by both organizations, we are unwilling to furnishinformation or data under any claim by the union that ithas a right or obligation to review the nondiscriminationprograms adopted by the company."The letter did not address itself to the specific requests ofthe Union, but a letter of the same date to the Board agentinvestigating the instant charge gave reasons why Respon-dent was refusing to furnish specific items. These reasonswill be adverted to below.3 This information was requested on or about September 30, 1974.B. Analysis and ConclusionsThe ultimate issue in this case is whether or not the infor-mation which the Union requested is relevant and neces-sary for the Union in order to perform its obligations underthe Act as the exclusive representative of Respondent's em-ployees. As a threshold matter, it is settled law that theunion owes a duty of fair representation to all unit employ-ees. As the Supreme Court recently noted in EmporiumCapwell Co. v. Western Addition Comnmunit, Organization,420 U.S. 50, 64 (1975), "we have held. by the very nature ofthe exclusive bargaining representative's status as repre-sentative of all unit employees, Congress implicitly imposedupon it a duty fairly and in good faith to represent theinterests of minorities within the unit. Vaca v. Sipes, supra;Wallace Corporation v. N.L.R.B., 323 U.S. 248 (1944); cf.Steele v. Louisville & Nashville Railroad Co., 323 U.S. 192(1944)." A union which violates its duty of affording fairrepresentation to all unit employees is guilty of an unfairlabor practice. Independent Metal Workers Union, Local No.1, 147 NLRB 1573 (1964); Locals 1367 and 1368, Interna-tional Longshoremen's Association, etc., 148 NLRB 897(1966), enfd. 368 F.2d 1010 (5th Cir. 1966), cert. denied 389U.S. 837 (1967). To fulfill that duty and remedy its unfairlabor practices, a union may be ordered by the Board topropose specific contractual provisions to the employer toprohibit racial discrimination. Local Union No. 12, UnitedRubber, Cork, Linoleum, etc., 150 NLRB 312 (1964), enfd.368 F.2d 12 (5th Cir. 1966), cert. denied 389 U.S. 837(1967).Respondent does not question these principles. Its posi-tion is that the information requested is not relevant andnecessary to the Union for the purpose of fulfilling its dutyof fair representation.4It is settled law that the duty to bargain extends beyondthe period of contract negotiations and applies to labormanagement relations during the term of an agreement.N.L.R.B. v. C & C Plywood Corporation, 385 U.S. 421(1967). It is also settled law that an employer has the obli-gation to furnish a union, upon request, with information,which will allow it to decide whether to process pending4 Respondent also asserts as a defense that the evidence supports a findingthat the International Union sought the information not for the purpose ofrepresenting the interests of unit employees, but for the purpose of insulatingitself from financial liability for any unfair employment practices under titleVII of the Civil Rights Act of 1964. This contention is predicated on theassertions that the International Union's program against race or sex dis-cnmination had its genesis in an adverse EEOC determination; that the localunions were uncooperative in furnishing data and, thus, forced the Interna-tional Union to request data from the employers, and, when they refused,unfair labor practice charges were filed: and upon the testimony of interna-tional representative Wiley Stamper that he would withdraw the instantcharge if Respondent furnished the Union with a hold harmless agreement.While Stamper's offer to withdraw the charge in return for a hold harmlessagreement suggests a greater concern on the part of the Union about possiblefinancial liability for violating title VII of the Civil Rights Act of 1964 thanconcern over affording fair representation to all unit employees, I am notpersuaded that his offer warrants the finding urged by Respondent. Therecord does not support the assertion that the International's program wasadopted because of an adverse EEOC determination, rather than a genuineconcern for the protection of the rights of minority groups and women. Inany event, a concern about possible financial liability is not inconsistent witha purpose of fulfilling the duty of fair representation. Accordingly, I find nomerit to Respondent's defense.68 THE BENDIX CORPORATIONgrievances. .'.L.R.B v. Acme Industrial Co.. 385 U.S. 432(1967). Again, I do not understand Respondent to be dis-puting these settled principles. Its contention is that theUnion did not request the information in question either forthe purpose of negotiating a new contract or to administeran existing contract.I find no merit to this contention. True, the Union didnot express a need for the requested information in terms ofadministering the existing contract or negotiating a newone. However, the contract does contain a no-discrimina-tion clause5to the enforcement of which the requested in-formation could be relevant and necessary and the Uniondid state as its purpose "in furtherance of its efforts andduty to represent all unit employees in an impartial nondis-criminatory manner," a purpose which subsumes both theadministration of the existing contract and preparation fora contract in the future.On the matter of relevance for the administration of theexisting contract, Respondent's position essentially is thatin order to be relevant under that principle it must appearthat the requested information relates to a grievance or aclaimed breach of contract. But the principle is broaderthan that. A somewhat similar contention was rejected inJ. 1. Case Company v. N.L.R.B., 253 F.2d 149, 153 (7th Cir.1958), wherein the court stated:These contentions stem from a basic disagreementbetween petitioner and the Board as to the proper con-ception of the Union's role as representative of the em-ployees and of the very nature of the collective bar-gaining process. The contention that the Union's rightto data is limited to pending wage negotiations over-looks the fact that collective bargaining is a continuingprocess which, "[a]mong things, * * * involves day today adjustments in the contract and other workingrules, resolution of new problems not covered by exist-ing agreements, and the protection of employee rightsalready secured by contract."In General Electric Co. v. N.L.R.B., 466 F.2d 1177 (6th Cir.1972), in the Seattle case, the parties were neither engagedin negotiations, nor processing grievances, at the time theUnion requested wage survey information, yet the courtupheld the Board's finding that the survey was relevant andnecessary to the union's proper performance of its statutoryresponsibility.In short, while the absence of pending grievances may bea factor in determining the relevancy and necessity of re-quested information, it is not a dispositive factor. Rele-vancy and necessity may be predicated on other factors.With these principles in mind, I turn to the specific infor-mation here requested.I. The surveyThe record evidence with regard to the survey is sparse.All that appears is that on July 30, 1974, at a meeting todiscuss the Union's requests for information, Respondentindicated that it intended to conduct "a complete inspec-tion of the plant and was going to take a look at some of theArt. VII (23) provides "Neither the Company nor the Union shall dis-criminate against any employees because of race, religion, color, sex, age ornational origin."problems [the Union] had brought up...." On September30, the Union requested the outcome of this investigationand Respondent refused its request.What the investigation consisted of does not appear inthe record. The Union has referred to it as a survey and thecomplaint alleges a refusal to furnish the Union with a copyof the survey. Respondent has not contested the use of theword survey and implicitly acknowledges the existence of awork product which one can call a survey.In contending that the survey is relevant and necessary tothe Union for the proper performance of its duties as bar-gaining representative, the General Counsel has cited sev-eral cases which recite general principles. not disputedherein, and resolve factual situations different from the situ-ation here presented. He has not, however. indicated howor why the survey is relevant and necessary for the Unionto perform its statutory function as bargaining representa-tive.It was not relevant to a grievance as none was pending.'Nor was its relevance shown by other circumstances as inLTniversal Atlas Cement of United States Steel Corporation,178 NLRB 444 (1969), and The Fafnir Bearing Company, v.N.L.R.B., 362 F.2d 716 (2d Cir. 1966), cited by the GeneralCounsel. In Universal Atlas Cement, a grievance had beenresolved and the circumstances gave the union reason tobelieve that other employees might be entitled to relief inFafnir Bearing, there was a price rate dispute to which theunion's timestudy request specifically related. In this case.the Union has made no claim of discrimination, or breachof contract. to which the survey can be said to relate.The General Counsel asserts "such a survey must, of ne-cessity, have dealt with the wages, hours and working con-ditions of Respondent's employees, as well as Respondent'shiring policies ..." and the Union was entitled to the survey"to see whether Respondent's employment policies werediscriminatory...." I do not agree that this is sufficientbasis to require Respondent to furnish the survey to theUnion. In General Electric Company, 192 NLRB 68, 69(1971), wherein the Board held that the company was re-quired to furnish the union with the results of an area wagesurvey, the Board stated "we do not hold that any informa-tion which could have relevance to determining a party'sdecision with respect to any matter under negotiation or tobe negotiated must upon request be revealed to the otherparty. Our decision is bottomed on our conclusion thatthere was inherent reliance by the Company upon the wagesurveys ...." There was no such showing here. There wasno overt act, no management decision, flowing from thesurvey which the Union could point to as the basis for itsrequest. Accordingly, I shall recommend dismissal of thisallegation of the complaint.2. Requisition forms and job postingsThe Union's specific request for information under thisheading was for "a sample copy of the job requisition forms6 Union representative Wiley Stamper testified that in his meeting withrepresentatives of Respondent on July 30 he referred to the case of oneCatherine Dietrich as a problem case and he implied that Respondent re-ceived the information as source material for its survey Be that as it may nognevance was filed at any time with regard to Dietrich and in requesting thesurvey the Union did not advert to any problem involving Dietnch.69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDused to requisition employees for unit positions and fiverecently completed forms for any bargaining unit employ-ees" and "a listing of all job postings for 1974 identitfyingfor each job posting the person(s) who bid for that job andtheir race and sex. Please also indicate by some appropriatedesignation, such as an asterisk, the person or employeeawarded the job."Respondent's reasons for refusing to submit the infbrma-tion, as stated in its letter to the investigator for the Re-gional Office, were that "requisition forms constitute a partof the selection and hiring processes carried on by the em-ployer as one of' the specific rights reserved to it by theprovisions of the collective-bargaining agreement and assuch cannot reasonably be considered as information neces-sary to the union for purposes of meaningful collective bar-gaining ..." and "the employer and the union have negoti-ated a bidding system to be utilized in the filling ofvacancies within the bargaining unit. The Union has hadthroughout the period of time requested, and still has at thepresent time, full knowledge as to the jobs posted and theidentity of' the persons bidding for such jobs. If at any timethe union feels this negotiating procedure has been violated,contractual remedies are available and have been utilizedby the union on previous occasions. There is no contractualrequirement for the employer to compile or arrange thisavailable data into any periodic reports for submission tothe union."In its brief, Respondent has not addressed itself specifi-cally to the items here under discussion, but at the hearingtestimony was adduced from representatives of Respondentto the effect that the information requesting job postingswas voluminous and it would be cumbersome and time con-suming for Respondent to accumulate the data fbr submis-sion to the Union.As was true in the case of the survey discussed above, theinformation here in question was not requested because ofany pending or past grievances. The reason for the requestwas spelled out by the Union's attorney who testified thatthe Union has found that some employers requisition em-ployees for various jobs according to sex. Attorney Janetzkegave an example where a supervisor with heavy work in hisdepartment wants all males in his department. The requisi-tion forms used by Respondent do not carry a male or fe-male designation. but to discover whether or not supervi-sors were inserting sex designations along with theirrequisition the Union requested five recently completedforms.In the matter of' job posting, the record indicates thatwhen vacancies occur in departments the vacancies will beposted on bulletin boards and employees interested in beingconsidered for the vacancy can bid by filling out a biddingform. Under the contract. Respondent has the sole discre-tion in deciding to which employee bidding for the vacancyit will award the vacant job. According to Janetzke. in hisdiscussions with the local union, the local union had indi-cated to him that there might exist a problem in the move-ment of females in the plant into certain jobs and in femalesnot moving up in the job plant structure. The informationrequested by the Union would permit the Union to deter-mine whether or not there was any sex discrimination in theoperation of the bidding procedure.In my judgment. the job posting information requestedby the Union was relevant and necessary to its performanceof its obligations as the collective-bargaining representativeof Respondent's employees. As previously noted, the con-tract between the Union and Respondent contains a no-discrimination clause. The information requested by theUnion with regard to job postings was relevant and neces-sary for the Union to determine whether or not Respondentwas complying with that provision. At first blush, it mayappear that such a conclusion is inconsistent with the con-clusion above respecting the survey. In my judgment, thereis no inconsistency. The data requested is different. Insofaras the survey was concerned, as I stated above, there was noshowing that the survey was utilized by Respondent in anyway either in its dealings with the Union or in its manage-ment of the plant. Insofar as the job postings are concerned,however, they are the very means by which unit employeesare selected for various job. In view of Respondent's con-tractual obligation not to discriminate against employees onany basis prohibited by law the Union was entitled to therequested information in order to determine whether or notRespondent was complying with its contractual obligation.Apart from considerations of discrimination, an addi-tional reason for concluding that the information requestingjob postings was relevant and necessary to the Union's per-formance of its obligations as collective-bargaining repre-sentative of employees is the fact that the bidding proce-dure vested discretion in selecting applicants for vacanciessolely in Respondent. With access to the job posting datathe Union could determine how this descretion was beingexercised and whether it was necessary or desirable to pro-pose limitations on that discretion in future negotiations.As noted earlier. Respondent adverted at the hearing tothe voluminous nature of the job posting data and impliedthat it would be unduly burdensome to compile it. Therecord does not support such a holding. Respondent al-ready compiles a arietl of data concerning its operationsand there is no showing that production of the job postingdata would require any substantial additional effort. It isnoteworthy that Respondent did not base its refusal onsuch a ground. "I it had. some arrangement could possiblyhave been made to lessen such 'burden.' " J. I. Case Co. v.N.L.R.B. .supra at 156.At the hearing. Respondent adverted to information sup-plied to the Union every month setting forth the name.classification, and labor grade of all unit employees and itimplied that this information was sufficient for the Union'spurpose. It clearly is not sufficient.As to the requisition forms, the record is not entirelyclear what they consist of or what use is made of them otherthan as part of the selection and hiring process. In particu-lar, it is not clear whether requisition frms relate to jobvacancies and the job postings just discussed above. orwhether they relate to new hires. If they are part of theprocess by which job postings are made, they are relevantand necessary for the Union's performance of its obliga-tions as bargaining agent under the rationale above. If,however, they are only part of the process of hiring newemployees, additional rationale is required. This additionalrationale will be found below in the discussion of theUnion's right to information concerning Respondent's poli-cies.70 THE BENDIX CORPORATION3. The master insurance agreementsIn its July 25 request, the Union requested a copy of theagreements between Respondent and the insurance carriersrelative to health and life insurance and sickness and acci-dent benefits provided to employees under the terms of thecollective-bargaining agreement.Article XXXVI of the collective-bargaining agreementprovides for pension and insurance benefits as follows:(143) The Parties have provided for a Pension Planand an Insurance Program by Supplemental Agree-ments signed by the Parties simultaneously with theexecution of this Agreement. (Which SupplementalAgreements are set forth in Exhibits A and B, respec-tively, and made a part of this Agreement as if set outin full herein, subject to all the provisions of thisAgreement.)'(149) No matter respecting the provisions of thePension Plan or the Insurance Program shall be subjectto the grievance procedure as established in this Agree-ment.The insurance benefits which Respondent is contractu-ally obligated to the Union to provide is contracted for byRespondent with Travellers Insurance Company. The bene-fits provided to employees are set forth in a group insuranceplan handbook available to the Union and all employees.The handbook sets forth the benefits to which employeesare entitled.According to Janetzke, the Union requested a copy of themaster insurance agreements to examine them in detail tosee whether they contained provisions which discriminatedagainst employees on the basis of race or sex. AlthoughJanetzke spoke in terms of possible race or sex discrimina-tion, it seems that possible sex discrimination was the pro-posed object of search.It appears that in certain respects insurance plans maydiscriminate against women in certain particulars such asdisability benefits. For example Equal Opportunity Com-mission guidelines require employers to treat disability dueto pregnancy the way they do other temporary disabilitiesfor all job-related purposes. In 'etzel v. Liberty MutualIns. Co., 9 FEP Cases 227, the U.S. Court of Appeals forthe Third Circuit upheld this view. If the respondent main-tains an insurance program with provisions discriminatoryin this particular, and the union has failed to protest and toseek modification of the insurance program, it may be heldliable itself by the EEOC. More importantly, for our pur-poses, under the principles discussed earlier regarding theunion's duty of fair representation, it is evident that theunion's duty of fair representation under the NLRA re-quires it to seek to eliminate any vestages of discriminationagainst unit employees because of race or sex. The only realquestion is whether master insurance plans are necessary tothat purpose I am not persuaded that they are on the factsof this case.7 The supplemental insurance agreement is not in fact set forth as an ex-hibit, nor is it in evidence. It appears from the testimony o James Schaefer.Respondent's director of industrial relations, that a supplemental agreementwas discussed by the parties and after revision was put into effect withoutbeing executed by the Union. but without objection from it.The insurance benefits for all employees are set forth inthe group insurance plan handbook. That handbook definesand describes the benefits to which employees are entitled,including disability benefits, hospital and surgical benefits,pregnancy benefits, and the like. According to Janetzkethese benefits are described only in general terms in thehandbook, and only by a study of the master insurancepolicy can the Union determine whether or not there arediscriminatory provisions. I do not agree. In my judgment,general though they may be, the descriptions of the benefitsin the handbook are sufficient for the Union to determinewhether discrimination exists. At least the handbook is suf-ficient to justify rejection of a broad request such as wasmade here. The type of discrimination which the Unionseeks to ferret out is somewhat specific (it has, at least, beenidentified by EEOC) and it appears to me that a determina-tion of the existence or nonexistence of such discriminationcan be made by a study of the handbook. If, after study ofthe handbook, the Union believes the information therein isinsufficient it can particularize its demand for further infor-mation and necessity may then become apparent. On thisrecord, a finding that the master insurance plans are rel-evant and necessary to the Union for the fulfillment of itsduty of fair representation is unwarranted.4. The affirmative action planUnder Executive Order 11246 and rules of the Office ofFederal Contract Compliance, contractors engaged in theperformance of government contracts are required to de-velop and file affirmative action programs setting forth spe-cific procedures to establish equal employment opportuni-ties for minorities and women. Respondent is a governmentcontractor and it has developed and filed an affirmativeaction program. Respondent has refused to furnish theUnion with a copy of its affirmative action plan for thereason that the Union had no right to review nondiscrimi-nation programs adopted by it and, for the further reason,that a copy of the program was a matter of public record.The fact that the affirmative action program is a matterof public record is no defense to Respondent's refusal tofurnish a copy to the Union if it is relevant and necessary.As bargaining representative the Union has the right tolook to Respondent as the source of information relating towages, hours, or other conditions of employment of its em-ployees and may not be required to go to other sources Itis noted in this connection that while Title 41. Ch. 60, part60-40, of the U.S. Code of Federal Regulations provides forpublic disclosure of affirmative action plans. upon request,the plans may be inspected and copied only "if it is deter-mined that the requested inspection or copying furthers thepublic interest and does not impede any of the functions ofthe OFCC or the Compliance Agencies ..." (Sec. 60-40.2)Accordingly. I reject Respondent's defense that its plan s amatter of public record. As a matter of fact, in light of theprovisions for public disclosure, Respondent's refusal tofurnish a copy to the Union is incomprehensible.Cf. V. LRB v. Norrhxestern Publishing Compwai. 343 F 2d 521. 525 (7thCir. 1965): V L R B. v The Item Compani. 220 F.2d 956. 959 (5h Cr 1955).cert. denied 350 US. 905.71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt seems unnecessary to spell out the relevance of an affir-mative action program to the Union's performance of' itsobligations as a statutory bargaining representative. Such aprogram is required to set forth, inter alia, an employer'sgoals and timetables to correct deficiencies in the utilizationof minority groups and women. By its very nature, an affir-mative action plan looks not only to the need for changesin, for example, transfer, promotion, assignment, or classifi-cation policies as they may affect minorities and women,but also it sets forth the method to be used to correct defi-ciencies.But where there is a bargaining representative any meth-ods adopted by an employer respecting transfer of employ-ees, promotions, assignment, classifications, and the like aresubject to the requirements of Section 8(d) and 8(a)(5) ofthe Act. The employer may not ignore the provisions of thecontract, nor may he act unilaterally. Even where there is amanagement-rights clause, the union has a right to knowwhat he contemplates doing in order to evaluate whetherthe particular proposed action falls within its provisions.The validity of these observations is buttressed by Section60-2.21 (6) of the rules issued by OFCC which call fordissemination of an employer's plan in several ways, includ-ing meeting with union officials to inform them of policyand request their cooperation. A specific example of theproblems created by nondisclosure can also be noted in Co-polymer Rubber, 64 LA 310, wherein a grievance over abreach of seniority provisions of a collective-bargainingagreement was dismissed and the employer excused from itscontractual duty to adhere to departmental seniority by vir-tue of its affirmative action plan. In short, it is evident, andI find, that an affirmative action program is relevant andnecessary to a union in the performance of its duties asstatutory bargaining representative and Respondent's re-fusal to furnish a copy to the Union was violative of Section8(a)(l) and (5) of the Act.At the hearing, Respondent took the position that por-tions of its affirmative action plan contained confidentialmaterial. The confidential material was described as "datarelating to future plans" and financial data such as the sala-ries of members of management. The General Counsel as-serts that this is not ground for refusing to furnish theUnion with a copy of the plan because it was not theground for refusal given to the Union and because confi-dentiality has been held by the Board as no defense. I donot agree. If the information were in fact confidential andnot relevant. Respondent could not, in my judgment, beestopped from asserting such a defense at the hearing aswas done here. In the cases cited by the General Counselthe information sought was relevant and for this reasonconfidentiality was no defense. In the instant case, the mat-ters described as confidential (e.g., management salaries)are not relevant to the Union's performance of its obliga-tions as statutory bargaining representative. Accordingly, Ishall recommend that Respondent be ordered to furnish acopy of its affirmative action plan to the Union with leaveto delete therefrom financial data not related to unit em-ployees or to Respondent's plans for correcting deficienciesin its utilization of minority groups or women in unit posi-tions.5. Information respecting the sex and race of applicantsfor employmentAs noted, the Union requested that Respondent furnish itwith the total number of individuals who sought employ-ment in the certified unit, indicating their race and sex, thenumber actually hired according to race and sex, and thedepartment and classification for which hired, for the pe-riod 1973 and 1974.The predicate asserted for the Union's right to this infor-mation is the same as the predicate for the other informa-tion discussed earlier: namely, that the Union owes a dutyof fair representation to all employees, and this informationis relevant and necessary for the Union to fulfill that duty.The statement that a union owes a duty of fair representa-tion to all employees is only accurate if we add "in thebargaining unit." Applicants for employment, albeit held tobe employees within the meaning of Section 2(3) of the Act,are not in the bargaining unit until hired, and, where theunion plays no part in the hiring process, the union has noduty of representation to applicants for employment untilthey are in fact hired. For example, in the no-discrimina-tion provision in the contract herein, Respondent and theUnion have agreed not to discriminate against employeesby reason of race or sex. Certainly, it is not contended thatan applicant for employment could invoke this provisionand request the Union to process a grievance on her behalfby reason of Respondent's refusal to hire her. How then isthe data about applicants for employment here requestedrelevant to the Union's performance of its duty of fair rep-resentation?The principal thrust of the General Counsel's argumentthat information here in question is relevant and necessaryis that title VII of the Civil Rights Act of 1964 and decisionsof the EEOC and the courts impose responsibility for raceor sex discrimination in hiring not only on employers, butalso on unions in contractual relation with them who maybe found in violation of title VII in case of discrimination inhiring. This is simply not the law. A union may not be heldliable for an employer's discriminatory hiring practiceswhere hiring is solely in the control of the employer. Mead-ows v. Ford Motor Co., 6 FEP cases 795 (W.D.Ky. 1973).But, assuming, arguendo, that it could, it is not the functionof the Board to enforce title VII. Emporium Capwell Co.,420 U.S. 50; Benkins Moving & Storage Co. of Florida, Inc.,211 NLRB 138, 143-144(1974).Despite the foregoing disagreement with the GeneralCounsel's arguments, I conclude the fact the informationhere in issue related to applicants for employment is no barto requiring its production. The Board has expressly heldthat "an employer's hiring policies and practices are of vitalconcern to employees inasmuch as such policies and prac-tices inherently affect terms and conditions of employ-ment." Tanner Motor Livery, Ltd., 148 NLRB 1402, 1404(1964), enforcement denied on other grounds 349 F.2d 1(9th Cir. 1965), and 419 F.2d 216 (9th Cir. 1969). From this,it can readily be seen that while the Union may owe noduty of representation to applicants for employment it isnevertheless entitled to information respecting an employ-er's hiring practices in order to fulfill its duty of fir repre-sentation to unit employees. Accordingly, I find that by72 THE BENDIX CORPORATIONrefusing to furnish the information requested by the Unionrespecting its hiring practices Respondent violated Section8(a)(5) and (1) of the Act.[I. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above, occurring inconnection with its operations described above, have aclose, intimate, and substantial relationship to trade, traffic,and commerce among the several states and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.III. THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices in violation of Section 8(aX)l) and (5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and to take appropriate and affirmativeaction designed to effectuate the policies of the Act, specif-ically, that Respondent be ordered to furnish to the Unionthe information which I have found herein was unlawfullydenied to it.CONCLUSIONS OF LAWI. Automation & Measurement Division The BendixCorporation Is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. International Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC, and its Local 759 are, each ofthem, labor organizations within the meaning of Section2(5) of the Act.3. All production and maintenance employees employedby Respondent at its Dayton, Ohio plant, including plantclerical employees, truckdrivers, expediters and schedulers,but excluding all office clerical employees, technical em-ployees with diverse interests, co-op students, field serviceemployees, the secretary and stenographer in the servicedepartment, managerial employees and all professional em-ployees, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4. International Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC, and its Local 759 are, and at alltimes herein have been, the exclusive representative of theemployees in the unit described above within the meaningof Section 9(a) of the Act.5. By refusing to furnish the above-named Union, uponrequest, with copies of its affirmative action program, theinformation regarding job postings in 1974 and requisitionforms, and the information requested with regard to therace and sex of applicants for employment during the years1973 and 1974, Respondent has engaged in, and is engagingin, unfair labor practices within the meaning of Sections8(a)(5) and (1) and 2(6) and (7) of the Act.6. Respondent's refusal to furnish the Union with a copyof its survey and the master insurance agreements requestedby it was not violative of Section 8(a)(5) and (I ) of the Act.[Recommended Order omitted from publication.]73